DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5 February 2021 (hereinafter “Reply”) has been entered.
	
Status of the Claims
Claims 1 and 7-8 are currently amended.
Claims 1-9 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Deluca, US 2013/0073526 A1.
Regarding claim 1, Deluca teaches a log analysis system comprising: 
A memory configured to store instructions; and a processor configured to execute the instructions. Deluca fig. 1.
Determin[ing] which predetermined sequence concerning multiple types of logs is matched with a plurality of logs of an analysis target log. In Deluca, a system may record an analysis target log (i.e., “log message list”) composed of logs (i.e., “log messages”). Deluca ¶ 25. The system may determine that a predetermined sequence (i.e., “set of redundant log messages”) matches a plurality of the logs within the analysis target log. Id. 4 (step 402), ¶¶ 26-32. Deluca clearly indicates that the predetermined sequence may concern multiple types of logs. For instance, Deluca states that that the logs may relate to “installation and/or execution” of a computer program under test. Id. ¶¶ 23-24, 26. Additionally, Deluca provides an example of the recognition of a predetermined sequence comprising both “Data CenterR…” type logs and “System Err” type logs. Id. figs. 2-3, ¶¶ 38-39.
Performing an aggregating and an outputting of the plurality of logs determined to match the sequence, based on the sequence. In Deluca, the plurality of logs may be aggregated 
Wherein the outputting of the plurality of logs comprises controlling a display to display a user interface comprising an aggregation result and to, when the aggregation result is selected by a user, expand the aggregation result in the user interface and display the plurality of logs. In Deluca, the plurality of logs may be displayed in an aggregated state. Deluca figs. 3, 4 (step 406). A user may select an indicator/identifier to cause the presentation of a redundant set of log messages. Id. fig. 3, ¶¶ 34-36, 39, 42.
Regarding claim 2, which depends on claim 1, Deluca teaches wherein the sequence is information that associates information on the plurality of logs with order [sic] of outputting the plurality of logs. In Deluca, a sequence may comprise any “alphanumeric text and/or any other suitable symbols.” Deluca ¶ 28. Furthermore, the sequence may be associated with an order of outputting the plurality of logs (i.e., an identifier for a log statement). Id. ¶ 29.
Regarding claim 3, which depends on claim 2, Deluca teaches determin[ing] which predetermined form is matched with the plurality of logs, and wherein the information on the plurality of logs includes information indicating the form. In Deluca, the predetermined form may be indicated by, e.g., displaying an indicator in a first log message. Deluca ¶ 39, fig. 3 (indicator 310).
Regarding claim 4, which depends on claim 3, Deluca teaches extract[ing] a variable value from the plurality of logs based on the form, and wherein the information on the plurality of logs includes information indicating the variable value. In Deluca, a sequence may comprise 
Regarding claim 5, which depends on claim 1, Deluca teaches wherein the analysis target log comprises a plurality of data, and … determin[ing] the plurality of logs read from the plurality of data. Deluca ¶ 26.
Regarding claim 6, which depends on claim 1, Deluca teaches newly generat[ing] the sequence based on the plurality of logs determined to not match the sequence. In Deluca, the sequence may be newly generated by the system in conditions where a set of log messages does not match a predetermined sequence. Deluca ¶¶ 31-32.
Regarding claim 9, which depends on claim 1, Deluca teaches execut[ing] the instructions to further control the user interface to receive user input directing whether to match the predetermined sequence with at least one of the plurality of logs. In Deluca, a user may mark a sequence for use in aggregating the logs. Deluca ¶ 29.
Claim 7 is drawn to a method for performing the functions of the system recited in claim 1. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.
Claim 8 is drawn to instructions stored in a medium for performing the functions of the system recited in claim 1. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Response to Arguments
	Applicant alleges that Deluca does not teach a predetermined sequence concerning multiple types of logs. Reply at 5-6. 
The preposition “concerning” may mean “relating to; regarding; about.” Accordingly, the limitation at issue, “a predetermined sequence concerning multiple types of logs,” has been interpreted to mean a predetermined sequence relating to or regarding multiple types of logs. Based on this interpretation, it is the position of the Office that Deluca teaches determining a predetermined sequence concerning multiple types of logs for at least two reasons. 
First, Deluca states that that the analysis target log may comprise log messages related to “installation and/or execution” of a computer program under test. Deluca ¶¶ 23-24, 26. In other words, the analysis target log may comprise both installation-type and execution-type logs. Thus, the predetermined sequence derived from the analysis target log may relate to or regard both installation-type and execution-type logs. 
Second, Deluca provides an example of the recognition of a predetermined sequence comprising “Data CenterR…” logs and “System Err” logs. Deluca figs. 2-3, ¶¶ 38-39. Thus, the predetermined sequence may relate to or regard both “Data CenterR…” and “System Err” logs is it comprises those two types of logs.
Since Deluca teaches at least two examples of determining a predetermined sequence related to or regarding multiple types of logs, Applicant’s allegation to the contrary is unpersuasive.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144